Citation Nr: 1012841	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  03-29 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar back 
disorder, claimed as levoscoliosis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from August 1997 to August 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida, denying the Veteran's claim of 
entitlement to service connection for a back disorder.  This 
claim was previously remanded by the Board in August 2008 
for an examination of the Veteran's spine.  It was again 
remanded by the Board in April 2009 for an additional 
medical opinion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is warranted as certain action requested 
in the August 2008 Board remand has not been performed in 
full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand 
by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms).  The April 2009 remand sought an opinion 
regarding whether the Veteran had a current disability of 
the spine.  This opinion was to be supported by a "complete 
explanation."  

The November 2008 VA examination report notes diagnoses of 
scoliosis and a lumbar back strain.  However, because the VA 
examiner noted that the Veteran did "not have a significant 
disability of her spine," the claim was remanded for an 
opinion clarifying the above opinion.  In June 2009, VA 
received an opinion from a different VA physician, 
concluding that it was less likely as not that the Veteran's 
lumbar strain was caused by or a result of her service-
connected injury because she did not have any current 
disability of the spine.  This opinion is confusing in 
nature, as it essentially states that the Veteran's 
disability is less likely than not related to service 
because she does not have a disability.  Furthermore, the 
examiner made no mention of the fact that the Veteran was 
diagnosed with scoliosis and a lumbar strain upon VA 
examination in November 2008.  Since the June 2009 opinion 
made no reference to the fact that the Veteran was diagnosed 
with disabilities of the spine in November 2008, it is 
unclear how the June 2009 physician came to the conclusion 
that the Veteran did not presently suffer from a disability 
of the spine.  The mere fact that the Veteran's disability 
may presently be asymptomatic would not prohibit her from 
receiving a noncompensable disability evaluation.  

Due to the numerous remands and the confusing nature of the 
medical evidence of record, the Board finds that the Veteran 
must be scheduled for a new VA examination of the spine so 
that the evidence of record can be clarified.  The examiner 
should make specific reference to the diagnoses of scoliosis 
and a lumbar strain assigned during the November 2008 VA 
examination, as well as the June 2009 VA physician's 
opinion.  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board regrets having to remand the Veteran's claim 
again.  However, to afford the Veteran a fair chance of 
recovery, such action is necessary.  Accordingly, the case 
is REMANDED for the following action:

1.  The Veteran should be asked to 
identify and/or submit any additional 
evidence she has in support of her claim.  
If any additional evidence is identified, 
it should be obtained and incorporated 
into the claims file.  

2.  The Veteran should be scheduled for a 
VA examination of the lumbar spine before 
an appropriate specialist.  The Veteran's 
claims file must be made available to the 
VA examiner at the time of examination.  
The examiner is asked to address the 
following issues:

(a) Does the Veteran have any current 
disability of the spine, to include a 
lumbar strain or scoliosis?  

(b) If a disorder of the spine is found to 
exist, please provide an opinion as to 
whether it is at least as likely as not 
that the disorder manifested during or as 
a result of the Veteran's military 
service.  

(c) If a disorder is found to have 
preexisted the Veteran's military service, 
please indicate this fact and provide an 
opinion as to whether it is at least as 
likely as not that the disorder was 
aggravated or worsened by the Veteran's 
military service.

(d) If the Veteran is not found to have a 
current disability of the spine, the VA 
examiner should provide a detailed 
discussion of what led him/her to this 
conclusion.  In addition, the examiner 
should make specific reference to the 
diagnoses of a lumbar strain and scoliosis 
provided during the November 2008 VA 
examination, rectifying these findings 
with the conclusion that there is no 
current disability of the spine.  

A complete rationale for all opinions 
provided MUST be included in the 
examination report.  

3.  After completion of the above, the AMC 
should review the Veteran's claim in light 
of any new evidence.  If the claim is not 
granted, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


